Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Yetunde Falowo, ) Date: January 11, 2007

)
Petitioner, )
)
-v.- )

) Docket No. C-06-695

The Inspector General. ) Decision No. CR1555
)
)

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Yetunde
Falowo, from participating in Medicare and other federally funded health care programs
until she is reinstated in the New Jersey Medicaid program.

I. Background

On August 31, 2006 the I.G. notified Petitioner that she was being excluded from
Medicare and other federally funded health care programs. The I.G. asserted that the
exclusion was authorized by section 1128(b)(5) of the Social Security Act (Act). He
advised Petitioner that she would remain excluded until she is reinstated by the New
Jersey Medicaid program.

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. I held a pre-hearing conference at which I gave the parties a schedule for
submitting briefs and proposed exhibits. I informed the parties that either of them could
request that a hearing be convened in person if that party had evidence in the form of
testimony which was relevant and did not duplicate an exhibit.

Neither party requested an in-person hearing. Each party submitted a brief and proposed
exhibits. The I.G. submitted five proposed exhibits (I.G. Ex. 1 - IG. Ex. 5). Petitioner
submitted five proposed exhibits (P. Ex. 1 - P. Ex. 5). Iam receiving all of these exhibits
into evidence.
2

IL. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:

1. A basis exists to exclude Petitioner pursuant to section 1128(b)(5) of the
Act; and

2. The duration of her exclusion is reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. | discuss each Finding in
detail.

1. A basis exists to exclude Petitioner pursuant to section 1128(b)(5) of
the Act.

Section 1128(b)(5) of the Act authorizes the I.G. to exclude an individual who has been
suspended or excluded from participating in any federal program or a State health care
program for reasons bearing on that individual’s professional competence, professional
performance, or financial integrity. The evidence in this case establishes that Petitioner
was excluded from participating in the New Jersey Medicaid program, a State health care
program, for reasons bearing on her professional competence or performance.
Consequently, the I.G. is authorized to exclude her pursuant to section 1128(b)(5).

Petitioner was employed as a nurse’s aide in New Jersey. In order to be eligible for
employment as a nurse’s aide in New Jersey a person must have a valid nurse aide
certificate and be registered in good standing on the New Jersey Nurse Aide Registry.

LG. Ex. 2, at 2. A finding of mental abuse, neglect, and verbal abuse next to an enrollee’s
name on the registry disqualifies that person from the status of good standing and that
person is, consequently, prohibited from employment as a certified nurse aide in a
licensed long term care facility in New Jersey so long as the citation remains next to his
or her name on the registry. Jd.

On July 15, 2005 the New Jersey Department of Health and Senior Services issued a final
decision concerning Petitioner’s standing on the New Jersey Nurse Aide Registry. I.G.
Ex. 3. The agency upheld findings by a State Administrative Law Judge that Petitioner,
verbally abused a resident of a nursing facility. /d., at 5. As a consequence, a notation of
a finding of abuse was placed next to Petitioner’s name on the New Jersey Nurse Aide
3

Registry. I.G. Ex. 2. On December 7, 2005, the New Jersey Department of Human
Services notified Petitioner that she would be disqualified from participating in any
capacity in the New Jersey Medicaid and other State health care programs for a minimum
of eight years. 1.G. Ex. 4.

These facts — which are not disputed by Petitioner — plainly establish a basis for the I.G.
to exclude her pursuant to section 1128(b)(5). Petitioner was excluded from participating
in New Jersey’s Medicaid program, a State health care program. The reason for her
exclusion was that she was found to have engaged in abusive conduct during the course
of her employment as a nurse’s aide. A finding of abuse is on its face inconsistent with
Petitioner’s professional responsibilities as a nurse’s aide and, so, bears on her
professional competence and performance.

Petitioner argues that, in fact, she was wrongly accused and found culpable of abuse.
However, her assertions establish no basis for me to find the I.G. was without authority to
exclude her. The authority to exclude pursuant to section 1128(b)(5) derives from action
by a State agency and not from the underlying facts which are the basis for that action.
Consequently, Petitioner may not, in effect, reargue before me the issue of her conduct
which formed the basis for the adverse State findings against her.

2. The duration of Petitioner’s exclusion is reasonable as a matter of law.

If the LG. determines to exclude a person pursuant to section 1128(b)(5) of the Act, the
duration of the exclusion must be at least coterminous with the period for which that
individual is excluded or suspended by a State health care program. Act, section
1128(c)(3)(E). Here, the I.G. determined to exclude Petitioner for a period that was
coterminous with her exclusion from the New Jersey Medicaid program. That is
reasonable as a matter of law.

/s/

Steven T. Kessel
Administrative Law Judge
